Citation Nr: 1743071	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-20 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a traumatic brain injury (TBI).

2.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an initial compensable rating for polycystic liver disease.
 
4.  Entitlement to service connection for a psychiatric disability, to include post-traumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from June 1989 to April 1996.

This matter comes before the Board of Veterans' Appeals (Board) from May 2011 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in May 2017.

As the record reflects diagnoses of psychotic feature following closed head injury, depression, dysthymic disorder, and anxiety disorder, the issue of entitlement to service connection for PTSD has been broadened to include other psychiatric disabilities and is recharacterized accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a TBI; entitlement to service connection for bilateral hearing loss, entitlement to an initial compensable rating for polycystic liver disease, entitlement to service connection for a psychiatric disability, to include PTSD, and entitlement to TDIU due to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 1998 rating decision denied the Veteran's claim for service connection for bilateral hearing loss.  The Veteran was notified of the adverse determination and of his procedural and appellate rights in March 1998.  The Veteran did not appeal and new and material evidence was not received within the appellate period; thus the decision became final.

2.  Evidence added to the record since the final March 1998 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for bilateral hearing loss.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Veteran testified that his hearing has worsened since his last VA examination in August 2010, the Board finds new and material evidence sufficient to reopen the Veteran's claim for service connection for bilateral hearing loss.  See May 2017 hearing transcript, pp. 3-4.


ORDER

The Veteran's claim for service connection for bilateral hearing loss is reopened, and, to this extent only, the appeal is granted.


REMAND

I.  Hearing Loss

The Veteran reported noise exposure in service being in the field artillery unit.  His MOS was cannon crewmember.  The Veteran was last examined by the VA for his hearing loss in August 2010.  The examiner determined the Veteran did not have hearing loss for VA purposes.  However, the examiner noted that service medical records do not contain entrance and separation audiology examinations and, due to the limited amount of audiological data contained in the service medical records, a standard threshold shift in hearing at separation cannot be ruled out.  As it appears that there may be outstanding service treatment records, the AOJ should obtain all service treatment records not contained in the claims file, to include the Veteran's entrance and exit examinations.  Additionally, as noted above, the Veteran testified that his hearing loss has worsened since his last examination in August 2010.  See May 2017 hearing transcript, pp. 3-4.  In light of the testimony, a VA examination is needed to properly assess the current severity of the Veteran's hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

II.  TBI and PTSD

The record contains an October 1997 Administrative Decision which finds that the Veteran's claimed disabilities as a result of a December 1991 automobile accident while in service were the result of the Veteran's own willful misconduct and were not incurred in the line of duty.  At the May 2017 Board hearing, the Veteran's representative challenges the October 1997 Administrative Decision as clear and unmistakable error (CUE).  As the Veteran contends that his TBI and psychiatric conditions are related to the December 1991 automobile accident in service, the Veteran's challenge to the October 1997 Administrative Decision is inextricably intertwined with his claims to reopen his previously-denied claim of entitlement to service connection for traumatic brain injury and entitlement to service connection for a psychiatric disability, to include post-traumatic stress disorder.  Thus, the Board must defer consideration of the Veteran's claims to reopen his previously-denied claim of entitlement to service connection for traumatic brain injury and entitlement to service connection for a psychiatric disability, to include PTSD until the RO adjudicates, in the first instance, the Veteran's CUE challenge.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc); see also Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).

III.  Polycystic liver disease

The Veteran testified that his polycystic liver disease causes tiredness, malaise, and periodic blood in his urine.  See May 2017 hearing transcript, p. 14.  The Veteran was last examined by the VA for his polycystic liver disease in October 2015.  The October 2015 examiner determined the only symptom attributable to his liver condition was intermittent right upper quadrant pain.  As the Veteran's testimony indicates that his condition has worsened, a VA examination is needed to properly assess the current severity of his polycystic liver disease.  

IV.  TDIU

The Veteran testified that his physical and psychiatric disabilities, in the aggregate, directly impact his employability.  See May 2017 Board hearing transcript, pp. 15-16.  When evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for TDIU benefits will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran meets the minimum percentage requirements for a TDIU as set forth in 38 C.F.R. § 4.16(a).  On the Veteran's June 2016 Application for Increased Compensation Based on Unemployability, he reported that he last worked full-time and became too disabled to work in August 2010 and his prior work experience included several factory positions between 2006 and 2010.  He reported that he had one year of college education.  

The Veteran's claim for TDIU is inextricably intertwined with his pending claims to reopen his claim of entitlement to service connection for TBI, entitlement to service connection for hearing loss, entitlement to service connection for a psychiatric disability, to include PTSD, and entitlement to an initial compensable rating for polycystic liver disease.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding service treatment records, to specifically include the Veteran's entrance and exit examinations.  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Adjudicate the issue of clear and unmistakable error in the October 1997 Administrative Decision.

3.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his TBI, bilateral hearing loss, polycystic liver disease, psychiatric disability(ies), and entitlement to TDIU.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file. 

4.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms of TBI, bilateral hearing loss, and/or a psychiatric disability(ies), and the extent and severity of his polycystic liver disease symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

5.  After obtaining any outstanding treatment records regarding the Veteran's hearing loss, provide him with an appropriate VA examination.  The claims file should be made available to and be reviewed by the examiner.  The examiner must determine the severity of his hearing loss and opine as to whether it is as least as likely as not that any current hearing loss was incurred in, aggravated by, or otherwise the result of active service.
The examiner should report all pertinent findings.  In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability.  The examiner should also discuss the impact that the Veteran's hearing loss has on his ability to secure and maintain substantially gainful employment.

6.  After obtaining any outstanding treatment records regarding the Veteran's polycystic liver disease, schedule the Veteran for a VA examination to determine the nature and extent of his condition.  The claims folder should be made available to and reviewed by the examiner.  The examiner should identify all symptoms of polycystic liver disease and report on their frequency and severity.

7.  Then, the RO shall readjudicate the appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and allowed an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


